Citation Nr: 0801304	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  01-02 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
right knee injury, including a medial meniscal arthrotomy, 
evaluated as noncompensable 
(zero-percent disabling) from July 12, 1980 to September 4, 
1984.

2.  Entitlement to a rating higher than 10 percent for this 
disability from September 5, 1984 to July 19, 1990.

3.  Entitlement to a rating higher than 20 percent for this 
disability since September 1, 1990.  

[Note:  During the intervening period from July 20, 1990 to 
August 31, 1990, the veteran had a temporary 100 percent 
rating under 38 C.F.R. § 4.30 while he convalesced following 
surgery, the maximum possible rating, so not at issue].

4.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease (DJD) of the right knee, 
separately evaluated since September 2, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1977 to July 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 1985 and August 2000 decisions of Department of 
Veterans Affairs (VA) Regional Offices (ROs).  In the April 
1985 decision, the RO granted the veteran's claim for service 
connection for residuals of a right knee injury, including an 
arthrotomy, and assigned an initial zero-percent (i.e., 
noncompensable) rating from July 12, 1980, until September 4, 
1984, and 10 percent as of September 5, 1984.  He appealed, 
requesting higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

In July 1992, the RO increased the rating for the right knee 
injury residuals from 10 to 20 percent effective September 1, 
1990.  The veteran since has continued to appeal, requesting 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).

In the August 2000 decision also at issue, the RO granted a 
separate 10 percent initial rating for DJD of the right knee 
(in addition to the rating the veteran had received for the 
other residuals of his right knee injury).  He also has 
expressed disagreement with this initial rating, which has 
been consolidated into his current appeal to avoid piecemeal 
adjudication of these claims.

In October 2004, and again in August 2006, the Board remanded 
these claims for additional development of the evidence and 
readjudication, which since has been completed, so the claims 
are again before the Board.  The Board already has confirmed 
the RO's denial of service connection for DJD of the left hip 
and for a higher initial rating for a left knee disability.  
And the veteran has not appealed those denials, so those 
claims are no longer at issue.  


FINDINGS OF FACT

1.  From July 12, 1980 to September 4, 1984, there is no 
indication the veteran had relevant complaints or received 
treatment for residuals of the right knee injury he had 
sustained during service.

2.  From September 5, 1984 to July 19, 1990, the medical 
evidence of record does not indicate he had "moderate" 
right knee instability, limitation of flexion to 45 degrees, 
or limitation of extension to 10 degrees.  The degree of 
functional loss he had due to occasional pain, crepitus, 
tenderness, and swelling is already adequately reflected in 
the current rating assigned.  

3.  Since September 1, 1990, the medical evidence of record 
does not indicate the veteran has had "severe" right knee 
instability, particularly as there is little objective 
evidence of instability.  

4.  The degenerative joint disease (i.e., arthritis) in the 
veteran's right knee, when considering the associated pain, 
"severe" crepitus, tenderness, atrophy, difficulty 
standing, bending, and squatting, causes no more than slight 
limitation of flexion in this knee since it is still to 125 
degrees (140 degrees being normal), but limits his extension 
from 10 to 20 degrees (0 degrees being normal).  




CONCLUSIONS OF LAW

1.  From July 12, 1980 to September 4, 1984, the criteria are 
not met for a compensable disability rating for the residuals 
of the right knee injury.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 
4.1-4.7, 4.21, 4.31, 4.71a, Diagnostic Code 5257 (2007).  

2.  From September 5, 1984 to July 19, 1990, the criteria are 
not met for a rating higher than 10 percent for the right 
knee instability and arthritis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2007).  

3.  Since September 1, 1990, the criteria have not been met 
for a rating higher than 20 percent for the right knee 
instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2007).  

4.  The criteria are met, however, for a higher initial 20 
percent rating, but no greater, for the degenerative joint 
disease in the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in November 2004, 
April 2005, and September 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased initial rating claims; (2) informing him about the 
information and evidence VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide; and (4) requesting that he provide any 
evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Furthermore, the most recent September 2006 letter contained 
the necessary information concerning the downstream 
disability rating and effective date elements of his claims, 
keeping in mind his appeal dates back to when he was trying 
to establish his underlying entitlement to service connection 
(since granted).  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ, i.e., RO decisions 
dated in April 1985 and August 2000 that are the basis of 
this appeal were already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini II that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  The Federal 
Circuit Court and Veterans Claims Court have since 
interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in November 2004, 
and more recently in April 2005 and September 2006, the RO 
went back and readjudicated the claims in the subsequent 
August 2007 SSOC.  So after providing the required notice, 
the RO reconsidered the claims - to include addressing any 
additional evidence received in response to the notices.  So 
the timing defect in the notice has been rectified.  
Therefore, absent any error in the timing or content of VCAA 
notice, a prejudicial error analysis by way of Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not warranted 
here. 

As for the duty to assist, the RO has obtained the veteran's 
service records, VA outpatient and inpatient treatment 
records, and scheduled him for several VA compensation 
examinations - including to assess the severity of his right 
knee disability.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  He has submitted some additional private medical 
evidence.  The Board is satisfied as to compliance with its 
October 2004 and August 2006 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The veteran was 
scheduled for a VA examination in September 1981, for which 
he failed to report.  The provisions of 38 C.F.R. § 3.655 
require that the Board proceed with the adjudication of the 
issue on the available record, which the Board has done in 
this case.  Neither the veteran nor his representative has 
contended that any additional evidence remains outstanding.  
In fact, in an August 2007 statement, the veteran indicated 
he had no further evidence to submit.  In sum, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  
38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The veteran's service-connected right knee disability is 
partly rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
for other impairment of the knee such as recurrent 
subluxation or lateral instability.  From July 12, 1980 to 
September 4, 1984, his right knee disability was rated as 
noncompensable 
(zero-percent disabling).  From September 5, 1984 to July 19, 
1990, it was rated as 10-percent disabling.  And since 
September 1, 1990, it has been rated as 20-percent disabling.  
The veteran wants higher ratings for all these time periods, 
except for when he had a temporary 100 percent convalescent 
rating under 38 C.F.R. § 4.30 ("paragraph 30") from July 
20, 1990 to August 31, 1990, following surgery.

Effective July 1997, a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, if a separate rating is 
based on additional disability.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997); see also Esteban v. Brown, 6 
Vet. App. 259 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
Concerning this, the RO already has assigned an additional, 
separate 10 percent rating for DJD (i.e., arthritis) of the 
right knee effective since September 2, 1997.  And as 
mentioned the Board is also adjudicating that additional 
issue in this decision.

Also, since the veteran appealed the initial ratings assigned 
in the April 1985 and August 2000 rating decisions in 
question, including the ratings staged by the RO, the Board 
must determine the appropriate evaluation from July 1980 to 
the present, with the possibility of further "staged ratings" 
based upon the facts found during the periods in question.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  That is 
to say, the Board must consider whether there have been times 
since the effective dates of his awards when his right knee 
disabilities have been more severe than at others.  Id., at 
126.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Analysis - Higher Rating from July 12, 1980 to September 4, 
1984

From July 12, 1980 to September 4, 1984, the veteran's right 
knee disability was rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for instability.  

Without any good cause, the veteran failed to report for his 
scheduled VA compensation examination in September 1981 to 
determine the extent of his right knee disability at that 
time.  The notification letter was not returned as 
undeliverable and there is no other indication he did not 
receive notice of that scheduled examination.  He also did 
not provide any justification for his absence.  Consequently, 
since he did not appear for a scheduled examination in 
conjunction with an original compensation claim (e.g., a 
Fenderson claim), the claim will be rated on the evidence of 
record.  38 C.F.R. § 3.655(b).

In this vein, the veteran does not allege, and the claims 
file does not contain, any private or VA records of treatment 
for his right knee from this time period.  Turning to his 
contemporaneous service medical records (SMRs), the report of 
his July 1980 separation examination is unremarkable for any 
objective evidence of a right knee disorder, although he did 
report his history of right knee surgery earlier during 
service, which is confirmed by his SMRs.  Nonetheless, there 
is simply no objective medical evidence upon which to rate 
any residuals of his right knee injury from July 12, 1980 to 
September 4, 1984.  Therefore, the evidence of record more 
nearly approximates the criteria for a zero-percent rating 
during this time period since, by all accounts, his right 
knee was asymptomatic.  38 C.F.R. § 4.7.  See also 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent rating shall be assigned if the 
requirements for a compensable rating are not met).  It 
follows that the preponderance of the evidence is against a 
compensable disability rating for his right knee instability 
from July 12, 1980 to September 4, 1984.  38 C.F.R. § 4.3.

Analysis - Higher Rating from September 5, 1984 to July 19, 
1990

From September 5, 1984 to July 19, 1990, the veteran's right 
knee disability was rated as 10-percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, again for 
instability.  

According to Diagnostic Code 5257, which rates "other" knee 
impairment, to include recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned with 
evidence of slight recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral 
instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2005), 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.  

Other diagnostic codes for knee disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of this case do not support their 
application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (for ankylosis of the knee), Diagnostic Code 5258 
(dislocated cartilage), Diagnostic Code 5262 (impairment of 
the tibia and fibula).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Therefore, the Board 
will continue to evaluate the disability under Diagnostic 
Code 5257, and will also consider Diagnostic Codes 5003 and 
5010 since the veteran has arthritis, aside from the 
instability.  It follows that the Board will also evaluate 
his disability under Diagnostic Codes 5260 and 5261 for 
limitation of motion on flexion and extension, respectively, 
to determine if he is entitled to a higher rating.  

Upon review of the evidence, a higher rating is not warranted 
for this time period under any applicable diagnostic Code.  
38 C.F.R. § 4.7.  Under Diagnostic Code 5257, the evidence of 
record does not reflect "moderate" instability, so the 
veteran may not receive a 20 percent rating.  His VA 
treatment records show he had arthroscopic surgery in 1985 
and 1986 to determine the cause of his occasional pain.  His 
VA treatment records from 1984 to 1990 reveal that he 
reported experiencing occasional pain and swelling in his 
right knee.  A March 1985 VA examiner noted the veteran 
walked with a cane and a mild limp.  Laxity of the anterior 
and posterior cruciate ligaments was noted.  However, a VA 
treatment note dated in May 1985 recorded a negative 
McMurray's test, with good strength.  VA surgery in May 1985 
found evidence of a lateral meniscus tear.  A VA treatment 
note dated in July 1985 still noted "occasional" knee pain 
with some swelling.  The veteran was granted a clothing 
allowance for a knee brace in December 1988.  VA treatment 
records in 1989 reveal further complaints of right knee pain 
and instability.  However, a treatment note dated in June 
1989 documented a normal gait, no swelling, no tenderness, no 
deformity, no atrophy, and no instability.  Overall, any 
signs of instability present in the right knee during this 
time period were only "slight", so more than adequately 
contemplated by the 10 percent rating already assigned.  
38 C.F.R. § 4.1.  

And as for the arthritis (DJD) in the veteran's right knee 
from September 5, 1984 to July 19, 1990, traumatic arthritis 
(under Diagnostic Code 5010) is rated analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
in turn is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved - which, here, are DC 5260 for flexion and 
DC 5261 for extension.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  



Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  

The 10 percent evaluation currently assigned from September 
5, 1984 to July 19, 1990 for instability could also be 
reflected by X-ray evidence of right knee arthritis (DJD) 
seen with noncompensable limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Thus, the veteran's right 
knee disability could also be evaluated under Diagnostic 
Codes 5003, 5010, 5260/5261, for traumatic arthritis with 
limitation of flexion or extension.  Although a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 per 
VAOPGCPREC 23-97, this separate rating is only available 
after July 1997 since there is no provision for retroactive 
application.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  Therefore, a separate and 
additional rating for right knee arthritis is not available 
during the time period in question - from September 5, 1984 
to July 19, 1990.  However, the Board may still determine 
whether application of Diagnostic Codes 5003, 5010, 5260/5261 
in lieu of 5257 demonstrates a right knee disability rating 
higher than 10 percent during this time period.    

Concerning this, the evidence of record also does not support 
a higher rating beyond 10 percent under Diagnostic Codes 
5003, 5010, 5260/5261.  38 C.F.R. § 4.7.  VA inpatient and 
outpatient treatment records from 1984 to 1990 do not even 
reveal compensable limitation of flexion to 45 degrees or 
extension limited to 10 degrees for the right knee, absent 
the consideration of pain and other functional loss.  
See March 1985 VA examination (normal range of motion for the 
right knee), May 1985 VA treatment record (full range of 
motion with crepitus), May 1986 VA surgical report 
("adequate" range of motion), June 1989 VA treatment record 
(full range of motion), and May 1990 treatment record (full 
range of motion).  


In fact, without consideration of the occasional pain, 
swelling, crepitus, and tenderness documented by VA 
physicians, the current 10 percent evaluation available under 
Diagnostic Codes 5003, 5010, 5260/5261 for arthritis in lieu 
of an instability rating could not be justified.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's right knee instability and DJD from September 5, 
1984 to July 19, 1990.  38 C.F.R. § 4.3.   

Analysis - Higher Rating from September 1, 1990 to the 
Present

A private treatment letter from Dr. A.N. dated in July 1990 
reveals the veteran underwent a third arthroscopic surgery of 
the right knee in the same month due to complaints of 
"occasional" locking and giving way.  A "bucket handle" 
tear and arthritis were noted during the surgery.  So for the 
intervening period from July 20, 1990 to August 31, 1990, the 
veteran was granted a temporary 100 percent rating while he 
convalesced following that surgery.  See 38 C.F.R. § 4.30.  
Since September 1, 1990, his right knee disability has been 
rated as 20 percent disabling under Diagnostic Code 5257, for 
"moderate" instability.

Other diagnostic codes for knee disabilities that provide a 
rating greater than 20 percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(for ankylosis of the knee), Diagnostic Code 5262 (impairment 
of the tibia and fibula).  See Butts, supra.  Therefore, the 
Board will continue to evaluate the disability under DC 5257.  

Upon review of the evidence, a higher rating beyond 20 
percent is not warranted for this time period under 
Diagnostic Code 5257.  38 C.F.R. § 4.7.  In particular, 
the evidence of record does not reflect "severe" 
instability in this knee, required for a higher 30 percent 
rating.  While the April 1991 VA examiner indicated the 
veteran had a right-sided limp and used a cane and knee 
brace, there was no other mention of instability based on the 
results of the objective clinical evaluation.  


Private medical notes from Dr. F.F. dated in November 1999 
and March 2000 comment the veteran had received private 
treatment for right knee pain since 1990, but there again is 
no mention of instability.  In fact, although a March 2000 VA 
examiner noted a positive McMurray's test, he also noted no 
varus deformity, no valgus deformity, a negative Lachman's 
test, a negative McMurray's test, and negative anterior and 
posterior drawer tests.  Consequently, there is only, at 
most, some objective evidence of instability.  Indeed, even 
the veteran himself acknowledged that his right knee only 
"occasionally" gives way.  Finally, the May 2005 VA 
examiner recorded no recurrent subluxation, no effusion, 
no edema, and no medial, lateral, posterior, or anterior 
instability of the right knee.  So, overall, any signs of 
instability present in the right knee during this time 
period are more than adequately reflected in the 20 percent 
rating assigned because they are at most "moderate," not 
"severe."  38 C.F.R. § 4.1.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 20 
percent for the veteran's right knee instability from 
September 1, 1990 to the present.  38 C.F.R. § 4.3.   

Analysis - Higher Separate Rating for the Arthritis (DJD)

As already alluded to, as of September 2, 1997, the veteran 
was assigned an additional 10 percent rating for his right 
knee arthritis (DJD), based on corroborating X-ray evidence 
under Diagnostic Codes 5003-5010, which is in addition to the 
20 percent rating already assigned for instability alone 
under Diagnostic Code 5257.  

But upon review of the evidence, a higher 20 percent rating 
for the veteran's right knee DJD is warranted.  38 C.F.R. 
§ 4.7.  VA examinations of record are negative for limitation 
of motion indicative of higher 20 percent rating, absent the 
consideration of functional loss that is.  See March 2000 VA 
examination report (0 degrees of extension to 130 degrees of 
flexion); May 2005 VA examination report (0 degrees of 
extension to 125 degrees of flexion).  Nonetheless, what is 
significant in this case is the degree of additional 
functional loss present, above and beyond this rather 
minimally limited motion shown.  In fact, both the March 2000 
and May 2005 VA examiners documented the veteran's complaints 
of "constant" and "persistent" right knee pain.  
"Severe" crepitus with patellar grinding also was observed 
by both VA examiners.  The veteran has been taking several 
pain mediations for quite some time.  He ambulates with a 
cane at times.  He receives treatment for his right knee from 
private doctors.  And although he is still able to work as a 
claims technician (and has for the past 20 years), he has 
reported difficultly squatting, bending, climbing, sitting, 
and walking at work.  There is also evidence of related right 
thigh atrophy and pain.  He cannot play sports and is limited 
in his yard work.  Significantly, the May 2005 examiner notes 
additional loss of extension of the right knee from 10 to 20 
degrees due to pain.  

Therefore, the evidence supports a higher 20 percent 
evaluation, but no greater, for the DJD in the right knee 
because the veteran has sufficient limitation of extension 
under Diagnostic Code 5261.  38 C.F.R. § 4.3, 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206.  This higher 20 percent 
rating is retroactively effective from the same date as his 
prior rating, September 2, 1997.  Fenderson, 12 Vet. App. at 
126.  However, a separate rating for limitation of flexion is 
not for application because the evidence does not show any 
compensable limitation of flexion under Diagnostic Code 5260, 
even when considering functional loss.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Fenderson Consideration

The veteran already has what amounts to is a "staged" 
rating for his right knee disability (the instability 
component) since it was initially rated at the noncompensable 
(i.e., 0 percent) level, then 10 percent, and now 20 percent 
- considering also that he now has a higher, and separate, 
20 percent rating for the arthritis component, too.  Since, 
however, other than as indicated, there have been no 
occasions since the effective dates mentioned when his 
disability has been more severe, there is no basis to further 
stage his ratings under Fenderson, 12 Vet. App. at 125-26.



Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is 
no indication the veteran's right knee disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  In fact, 
both the May 2003 (for the left knee) and May 2005 VA 
examiners indicated the veteran had been employed as a claims 
technician with the Federal government, indeed VA, for over 
20 years.  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular rating schedule.  
VAOPGCPREC 
6-96.  His evaluation and treatment for his right knee 
primarily has been on an outpatient basis, not as an 
inpatient, especially in the last 15 years.  Consequently, 
the Board does not have to remand this case to the RO for 
further consideration of this issue and possible referral to 
VA's Compensation and Pension Service.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

From July 12, 1980 to September 4, 1984, an initial 
compensable rating for the residuals of the right knee 
injury, including an arthrotomy, is denied.  

From September 5, 1984 to July 19, 1990, a rating higher than 
10 percent for the right knee instability and arthritis is 
denied.  

From September 1, 1990 to the present, a rating higher than 
20 percent for the right knee instability is denied.  

However, a higher 20 percent initial rating is granted for 
the right knee DJD (arthritis), subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


